Citation Nr: 1801309	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  17-45 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 0 percent for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1954 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In a December 2017 statement, the Veteran, through his representative, asserted that he has not received a recent VA examination and requested that one be provided.  The Veteran also asserts that a new examination will show that he is entitled to a rating in excess of 0 percent for his erectile dysfunction.

The Veteran has not been provided a VA examination for erectile dysfunction since March 2010.  Based on the statements above which suggest a worsening disability picture, a more contemporary examination is needed to determine the current severity of erectile dysfunction.

Moreover, clinical documentation dated after March 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he provide information as to all treatment for erectile dysfunction since March 2010, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If any identified records are not obtained, notify the Veteran.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from March 2015 to present.  

3.  Schedule the Veteran for a VA genitourinary examination to determine the current severity of service-connected erectile dysfunction.  The examiner must review the claims file and should note that review in the report.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should describe all symptomatology of the erectile dysfunction.  The rationale for all opinions should be provided.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




